Citation Nr: 0410853	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-18 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial evaluation in excess of 0 percent for 
tinnitus prior to November 25, 1997. 

2. Entitlement to an evaluation in excess of 10 percent for 
tinnitus from November 25, 1997.

3. Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.

4. Entitlement to an initial evaluation in excess of 0 percent for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to September 
1991.     

With respect to the veteran's claims for increased evaluations for 
his service-connected tinnitus, these matters come before the 
Board of Veterans' Appeals (Board) on appeal from a December 1998 
rating decision in which the RO granted service connection for 
tinnitus and assigned an initial evaluation of 0 percent, 
effective December 12, 1995.  The veteran filed a notice of 
disagreement (NOD) in February 1999 and a statement of the case 
(SOC) was issued in July 1999.  The veteran submitted a 
substantive appeal in September 1999.  In a January 2001 rating 
decision the RO granted an increased initial evaluation for 
tinnitus of 10 percent, effective November 25, 1997.  In a January 
2002 statement to the RO the veteran contested his evaluation of 
10 percent for tinnitus.  The Board in a September 2002 decision 
evaluated the veteran's tinnitus claim under two separate issues, 
the first issue as a request for an initial evaluation in excess 
of 0 percent for tinnitus prior to November 25, 1997, and the 
second issue as a request for a rating in excess of 10 percent for 
tinnitus from November 25, 1997.  Also in its September 2002 
decision, the Board issued a remand for a travel board hearing, 
and such hearing was conducted before the undersigned on September 
22, 2003.   

With regard to the veteran's claim for an increased initial 
evaluation for hypertension, this matter is before the Board on 
appeal from a January 2001 rating decision in which the RO granted 
service connection for hypertension and assigned an initial 
evaluation of 10 percent, effective November 25, 1997.  The 
veteran filed an NOD in August 2001.  The Board in its September 
2002 remand directed the RO to issue an SOC on the veteran's 
claim, and an SOC was issued in August 2003.  The veteran 
perfected his appeal through a September 2003 statement filed 
directly with and accepted by the Board, as further acknowledged 
during the September 2003 hearing.

With reference to the veteran's claim for an increased initial 
evaluation for bilateral hearing loss, this matter is before the 
Board on appeal from two separate RO decisions that pertained to 
hearing loss in the left ear and right ear, respectively, and as 
the left ear and right ear hearing loss issues are inextricably 
intertwined (see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), 
these issues merge as one.  As to the veteran's prior left ear 
hearing loss claim, the RO in a December 1998 rating decision 
granted service connection for hearing loss, left ear, and 
assigned an initial evaluation of 0 percent effective December 12, 
1995.  The veteran filed an NOD in February 1999, an SOC was 
issued in July 1999, and the veteran submitted a substantive 
appeal in September 1999.  The RO in its January 2001 rating 
decision continued the veteran's initial evaluation of 0 percent 
for left ear hearing loss.  In its September 2002 decision, the 
Board issued a remand for a travel board hearing, and such hearing 
was conducted before the undersigned on September 22, 2003.  As to 
the veteran's prior right ear hearing loss claim, the RO in its 
January 2001 rating decision granted service connection for 
hearing loss, right ear, and assigned an initial evaluation of 0 
percent effective November 25, 1997.  The veteran filed an NOD in 
January 2002.  The Board in its September 2002 remand directed the 
RO to issue an SOC, and an SOC was issued in August 2003.  The 
veteran perfected his appeal through a September 2003 statement 
filed directly with and accepted by the Board, as further 
acknowledged during the September 2003 hearing.

Additionally, because the claims on appeal each involve requests 
for a higher initial evaluation following grants of service 
connection, the Board has characterized each claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

Furthermore, in a January 2002 statement from the veteran, the 
veteran set forth a claim for service connection for sexual 
dysfunction secondary to his service-connected hypertension.  
During the September 2003 hearing, the veteran confirmed that he 
had previously filed a claim for secondary service connection for 
sexual dysfunction, and that he was not aware of any disposition 
as to the claim.  This claim is referred to the RO for appropriate 
action and initial adjudication.  

The Board's decision granting an initial 10 percent evaluation for 
tinnitus prior to November 25, 1997, and denying an evaluation in 
excess of 10 percent for tinnitus, is set forth below.  The issues 
of an initial evaluation in excess of 10 percent for hypertension, 
and an initial evaluation in excess of 0 percent for bilateral 
hearing loss are addressed in the remand following the decision.  
These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to render a fair 
decision on the claims on appeal, for an initial evaluation in 
excess of 0 percent for tinnitus prior to November 25, 1997, and 
for an initial evaluation in excess of 10 percent for tinnitus 
from November 25, 1997, has been accomplished.

2. Since the December 12, 1995 effective date of the grant of 
service connection for tinnitus, the veteran has had persistent 
tinnitus, consisting of a ringing in his left ear at a rate of 
three times per week, and the veteran has also experienced 
acoustic trauma in service involving exposure to aircraft engine 
noise. 

3. Since November 25, 1997, the veteran's tinnitus has been 
recurrent and/or persistent, and has been rated at the maximum 
schedular evaluation.  The veteran's tinnitus has not been 
manifested, however, by an exceptional or unusual disability 
picture to include a marked interference with employment or 
frequent periods of hospitalization.





CONCLUSIONS OF LAW

1. Affording the veteran the benefit of the doubt, the criteria 
for a 10 percent rating for tinnitus, from December 12, 1995, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.87, Diagnostic Code 6260 
(1998).

2. The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.14, 4.87, 
Diagnostic Code 6260 (1998, 2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and in view of the Board's 
favorable disposition of the veteran's claim for an initial 
evaluation in excess of 0 percent for tinnitus prior to November 
25, 1997, the Board finds that all notification and development 
actions needed to fairly adjudicate that claim have been 
accomplished.  Additionally, with respect to the veteran's claim 
for an evaluation in excess of 10 percent for tinnitus from 
November 25, 1997, as stated below, the rating criteria for 
tinnitus at             38 C.F.R. § 4.87, Diagnostic Code 6260 
provide for no more than a 10 percent rating, and moreover the 
veteran received notice of the criteria for obtaining an 
extraschedular evaluation in the July 1999 SOC pertaining to his 
tinnitus claim, and thus no further notification and development 
actions are necessary for adjudication of that claim.        

II. Background

The veteran's service medical records do not include any 
complaints or diagnoses with respect to a tinnitus condition.  

Service personnel records that are associated with the claims 
file, from 1973 to 1975, 1982 to 1984, and 1987 to 1988, indicate 
that the veteran's duties during service involved maintenance and 
facilities management procedures with respect to Navy aircraft.

In December 12, 1995 the veteran filed a claim for service 
connection for a hearing problem.  

On VA examination in February 1998, the veteran complained of 
recurrent tinnitus in his left ear, occurring at a rate of 3 times 
per week, for the last 10 to 11 years.  The veteran described his 
tinnitus condition as a high-pitched noise that interfered with 
his ability to listen while having conversations.  The veteran 
also noted that he had a 20-year history of exposure to the noise 
of aircraft jet engines during service, from his work on Navy 
flight lines.  The examination report further indicated that the 
veteran had mild sensorineural hearing loss in both ears.  

In its December 1998 rating decision the RO granted service 
connection for tinnitus, and the RO assigned an initial disability 
rating of 0 percent effective December 12, 1995, noting that the 
1998 VA examination with respect to the veteran's claimed hearing 
problem indicated that the veteran experienced tinnitus as a 
result of chronic exposure to engine noise. 
On VA examination in July 2000, the veteran complained of 
recurrent tinnitus in both ears, occurring on a daily basis for 
the last 11 to 12 years.  The veteran again described his tinnitus 
condition as a high-pitched noise, and he informed the VA examiner 
of his 20-year history of work near jet engine aircraft during 
service.  The examination report additionally indicated mild 
sensorineural hearing loss in the right ear, and moderate to 
severe hearing loss in the left ear.  

In its January 2001 rating decision the RO granted an increased 
evaluation for tinnitus of 10 percent, effective November 25, 
1997.

At the September 2003 hearing, the veteran stated that he 
experiences bilateral tinnitus, and that the ringing is worse in 
his left ear than in the right ear.  The veteran explained that 
his tinnitus interferes with hearing and with communication.  He 
further stated that his hearing difficulties in general are 
adversely affecting his ability to meet his job duties as a 
college instructor, and that as a result of these problems, he may 
not be able to continue teaching during the next semester at the 
institution where he is employed.  

III.  Analysis

The veteran contends that his service-connected tinnitus is more 
severe than the current ratings, assigned following the initial 
grant of service connection in the rating action on appeal, 
indicate.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155;    38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the question for consideration is the propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and consideration 
of the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's tinnitus is evaluated under 38 C.F.R. § 4.7, 
Diagnostic Code 6260.

During the pendency of this appeal, VA amended the portion of the 
VA Schedule for Rating Disabilities, governing evaluation of 
diseases of the ear, including hearing loss.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  If the revised 
version of a regulation is more favorable, the retroactive reach 
of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000). 

Under the version of Diagnostic Code 6260 in effect prior to June 
10, 1999, "persistent" tinnitus as a symptom of head injury, 
concussion, or acoustic trauma, warranted a 10 percent evaluation.  
That was the maximum rating assignable under this Diagnostic Code, 
and no other applicable provision of the rating schedule provided 
for a higher scheduler evaluation.  The revised criteria, 
effective on and after June 10, 1999, remove the requirements that 
tinnitus must be a symptom of head injury, concussion, or acoustic 
trauma, and that it be "persistent."  Instead, under the revised 
criteria, a maximum 10 percent evaluation is warranted for 
"recurrent" tinnitus.  

The Board notes, however, that with respect to the veteran's claim 
for an initial evaluation in excess of 0 percent for tinnitus 
prior to November 25, 1997, the revised criteria is inapplicable 
given that the effective date of the revised criteria as mentioned 
above is June 10, 1999, and the Board must apply only the earlier 
version of a regulation for the time period prior to the effective 
date of the change.  See VAOPGCPREC 3-2000.

In any event, considering the evidence of record in light of the 
former criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for an initial 10 percent 
evaluation for tinnitus, from the December 12, 1995 effective date 
of the grant of service connection, have been met.  The Board 
finds that, in this case, there is sufficient evidence to warrant 
a 10 percent rating for tinnitus since December 12, 1995.  The 
frequency with which the veteran has experienced tinnitus, as 
noted on VA examination in February 1998, is indicative of 
"persistent" tinnitus, required under the former version of 
Diagnostic Code 6260.  The veteran reported on VA examination in 
February 1998 having experienced a ringing noise in his left ear 
on average 3 times per week for at least the past 10 years, and 
these findings are corroborated by subsequent similar findings on 
VA examination in July 2000, during which the veteran reported 
experiencing ringing in both ears on a daily basis, and again 
reported that his tinnitus was a long-term problem that had lasted 
for over a decade.  The evidence of record also meets the 
requirement, in the former version of Diagnostic Code 6260, that 
the veteran have incurred tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  As the above-mentioned VA 
examinations indicate, and as further noted in the RO's December 
1998 rating decision that initially granted service connection for 
tinnitus, the veteran was exposed to aircraft engine noise in 
service, and thus underwent acoustic trauma.  After careful review 
of the record in light of the above-cited criteria, and affording 
the veteran the benefit of the doubt (see 38 C.F.R. § 3.102; 38 
U.S.C.A. § 5107(b)), the Board finds that, since the effective 
date of the grant of service connection, the veteran's symptoms 
meet the criteria for the 10 percent rating prior to November 25, 
1997.  

There is no basis, however, for the assignment of an evaluation 
for tinnitus in excess of 10 percent from November 25, 1997, or 
for that matter at any stage since the effective date of the grant 
of service connection, under either version of the applicable 
rating criteria.  As indicated above, the veteran is in receipt of 
the maximum 10 percent schedular rating for tinnitus, under both 
the former and revised criteria of Diagnostic Code 6260, and there 
is no diagnosis pursuant to which a higher evaluation for tinnitus 
could be assigned.

Additionally, there is no showing that the veteran's service-
connected tinnitus reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  Moreover, the condition is not shown to warrant 
frequent medical attention, much less frequent periods of 
hospitalization.  Finally, the Board notes that there is no 
evidence of any other factors that would otherwise render 
impractical the application of the regular schedular standards.  
In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand or refer the claim for 
the procedural
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
For the foregoing reasons, the Board must conclude that the claim 
for an evaluation in excess of 10 percent for tinnitus must be 
denied.  In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, that 
doctrine is not applicable in the instant appeal.  See 38 C.F.R. § 
3.102, 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).
 
  
ORDER

An initial 10 percent evaluation for service-connected tinnitus, 
from December 12, 1995, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The veteran contends that his service-connected hypertension and 
bilateral hearing loss are more severe than the current ratings, 
assigned following the initial grants of service connection in the 
rating actions on appeal, indicate.  

The Board finds that specific additional development of the claims 
on appeal is warranted.  At the September 2003 hearing the veteran 
stated that he had received an audiological evaluation and 
treatment from an otolaryngologist at the Manila Outpatient Clinic 
in the Philippines in 2003, and that he had also recently received 
treatment from the outpatient clinic for his hypertension from a 
Dr. Augustin.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Hence, the RO must obtain all outstanding pertinent 
medical records from the above-referenced facility following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.  

The Board also notes that further examination of the veteran is 
warranted.  With respect to the veteran's service-connected 
hypertension, the February 1998 VA examination indicated that the 
veteran experienced mild hypertension, and on VA examination in 
July 2000, the examiner diagnosed the veteran with uncontrolled 
hypertension.  Also during the September 2003 hearing, the veteran 
referred to a variety of current medical problems related to his 
hypertension including headaches, angina, and blurred vision, and 
he stated that these symptoms interfered with his employment as a 
college instructor.  With regard to the veteran's service-
connected bilateral hearing loss, the February 1998 examination 
indicated mild bilateral sensorineural hearing loss, and on 
further examination in July 2000 the veteran's condition had 
deteriorated to the extent that there was mild sensorineural 
hearing loss in the right ear, and moderate to severe 
sensorineural hearing loss in the left ear.  The veteran 
additionally stated at the September 2003 hearing that his hearing 
problems also interfered with his occupational duties.     
The Board finds that the medical evidence currently of record is 
not sufficient to decide the claim on appeal.  The evidence does 
not clearly establish the extent of the severity of the veteran's 
hypertension and hearing loss conditions, and also does not 
include the most recent available treatment records.  Accordingly, 
VA examination and medical opinion, based on consideration of the 
veteran's full history and assertions, is needed to fully and 
fairly adjudicate the claim on appeal.  The veteran is hereby 
notified that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.             
38 C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  In this respect, the Board 
notes that the veteran did not appear for a series of previously 
scheduled VA examinations, specifically four examinations that 
were scheduled from March 2003 through May 2003, and the Board 
accordingly emphasizes here the above-cited regulation pertaining 
to failure to report.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate with the 
claims file copy(ies) of the notice(s) of the examination sent to 
him by the pertinent VA medical facility at which the examination 
is to take place.   

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO should 
also give the veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal.  The RO's 
notice letter to the veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  The RO should 
also specifically request information and authorization concerning 
any treatment that the veteran received in 2003 for hypertension 
by a Dr. Rochelle at the Total Life Care Medical Center, a private 
facility in Olongapo City in the Philippines, which the veteran 
indicated during the September 2003 hearing may have provided him 
with treatment through arrangements with the VA Outpatient Clinic 
in Manila.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  
In adjudicating the claims on the merits, the RO must document its 
consideration of "staged rating" (assignment of separate ratings 
for different time periods based on the facts found) pursuant to 
Fenderson, cited to above.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should obtain all outstanding pertinent records of 
evaluation and/or treatment of the veteran's hypertension and 
bilateral hearing loss disabilities from the Manila Outpatient 
Clinic.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting records from Federal 
facilities.  All records and/or responses received should be 
associated with the claims file.  

2. The RO should send to the veteran and his representative a 
letter requesting that he provide sufficient information, and, if 
necessary, authorization to enable it to obtain any additional 
pertinent evidence not currently of record (to include VA or 
private medical evidence, and in particular evidence from the 
Total Life Care Medical Center in Olongapo City).  The RO should 
also invite the veteran to submit all pertinent evidence in his 
possession, and explain the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter should clearly explain 
to the veteran that he has a full one-year period to respond 
(although the RO may adjudicate the claims within the one-year 
period).    

3.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.  

4.  After all available records and/or responses from each 
contacted entity are associated with the claims file, the RO 
should arrange for the veteran to undergo appropriate VA 
examinations to determine the current severity of his service-
connected hypertension and bilateral hearing loss disabilities.  
The entire claims file must be made available to each physician 
designated to examine the veteran, and the examination reports 
should include discussion of the veteran's documented medical 
history and assertions.  

With respect to the veteran's service-connected hypertension, the 
examiner should conduct all appropriate tests and studies.  All 
clinical findings should be reported in a manner so that pertinent
rating criteria may be applied.  The report of examination should 
be comprehensive and include a detailed account of all 
manifestations of the service-connected hypertension, to include 
an opinion as to whether the veteran's diastolic pressure is 
predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more.  The physician's attention is directed 
to the VA examination reports dated in February 1998 and July 
2000.  The examiner should set forth all examination findings, 
along with the complete rationale for all conclusions reached, in 
a printed (typewritten) report.

With respect to the veteran's service-connected hearing loss, the 
veteran should undergo an audiology examination.  All indicated 
testing in this regard should be accomplished, and all findings 
should be reported in detail.  The examiner should set forth all 
examination findings, along with the complete rationale for all 
conclusions reached, in a printed (typewritten) report.

5. If the veteran fails to report to the scheduled examinations, 
the RO must obtain and associate with the claims file copy(ies) of 
any notice(s) of the date and time of the examinations sent to the 
veteran by the pertinent VA medical facility.

6. To help avoid future remand, the RO must ensure that all 
requested action has been accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

7. The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

8. After completing the requested notification and development, 
and any additional notification and/or development deemed 
warranted, the RO should adjudicate the claims for increased 
initial evaluations for hypertension and bilateral hearing loss in 
light of all pertinent evidence and legal authority.  The RO must 
specifically document its consideration of whether "staged 
rating," pursuant to the Fenderson decision, is warranted.     

9. If any benefits sought on appeal remain denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental SOC (to include clear reasons and bases for its 
determinations) and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



